No. 12866

        I N THE SUPREME C U T O THE STATE OF M N A A
                         OR    F              OTN

                                        1975



ROBERT A. ALDEN,

                            p l a i n t i f f and A p p e l l a n t ,

        -vs   -
EDWARD JOHNSON, e t a l e ,

                            Defendants and Respondents.



Appeal from:       D i s t r i c t Court of t h e Second J u d i c i a l D i s t r i c t ,
                    on or able John B e McClernan, Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant :

              John L e s l i e Hamner argued, B u t t e , Montana

     For Respondents:

              Mark P. S u l l i v a n argued, B u t t e , Montana



                                                Submitted:              A p r i l 7, 1975

                                                    Decided :
                                                                  MRY' SY 8 1975
M r . J u s t i c e Frank I. Haswell d e l i v e r e d t h e Opinion of t h e Court.

              This i s an a p p e a l from a summary judgment f o r defendants
by t h e d i s t r i c t c o u r t , S i l v e r Bow County, t h e Hon. John B. IfcClernan,
presiding.         The complaint a l l e g e d t h a t a t a x deed i s s u e d t o defendants
Johnson had been improperly g r a n t e d , and prayed t h a t a t a x deed be
i s s u e d t o p l a i n t i f f and t i t l e q u i e t e d i n him.
              The d i s t r i c t c o u r t had t h e s e f a c t s b e f o r e i t .          I n 1958,
defendants Johnson began paying d e l i n q u e n t t a x e s on c e r t a i n vacant
l o t s a d j o i n i n g p r o p e r t y they occupied i n B u t t e , Montana.                 The
owner of r e c o r d of t h o s e l o t s was Robert H. C u r t i s , who was named
a defendant i n t h i s a c t i o n b u t d i d n o t appear.                  Johnsons r e c e i v e d
assignments of t a x c e r t i f i c a t e s f o r t h e y e a r s 1951 through 1968.
I n 1972 t h e y i n i t i a t e d t h e procedures r e q u i r e d f o r s e c u r i n g a
t a x deed by f i l i n g n o t i c e o f a p p l i c a t i o n f o r t h a t deed.            Following
t h e s t a t u t o r y w a i t i n g p e r i o d , Johnsons a p p l i e d f o r and r e c e i v e d a
t a x deed.
              P l a i n t i f f Robert R. Alden's predecessor i n i n t e r e s t paid
t h e d e l i n q u e n t t a x e s f o r t h e y e a r s 1969 through 1971 and t h e
c e r t i f i c a t e r e c e i v e d t h e r e f o r was subsequently assigned                 t o Alden.
A f t e r Johnson had f i l e d n o t i c e of a p p l i c a t i o n f o r a t a x deed, Alden
tendered redemption of ~ o h n s o n s ' i n t e r e s t by p r e s e n t i n g t h e appro-
p r i a t e sum t o t h e county t r e a s u r e r .         The t r e a s u r e r r e f u s e d t o i s s u e
a redemption c e r t i f i c a t e t o Alden and t h e t a x deed subsequently was
i s s u e d t o Johnsons.         Alden then brought t h i s a c t i o n and i s now
a p p e a l i n g from t h e a d v e r s e r u l i n g i n t h e d i s t r i c t c o u r t .
              A s i n g l e i s s u e controls t h i s appeal:                 Does Alden have
an i n t e r e s t s u f f i c i e n t t o support h i s q u i e t t i t l e a c t i o n ?
               I n h i s a p p e l l a t e b r i e f , Alden a s s e r t s :
               "While i t i s recognized by Appellant t h a t he could
               have pursued a c o u r s e of mandate a s t o h i s attempted
               redemption and a p p l i c a t i o n f o r t a x deed; he h a s r e l i e d
               on h i s t i t l e purchased from t h e C u r t i s Heirs and t h e
               I n t e r l o q u t o r y [ s i c ] Decree g i v i n g him ' c o l o r of t i t l e '
              i n order t o challange [ s i c ] ~ e s p o n d e n t' i n v a l i d
                                                                          s
              t a x deed based on a d e f e c t i v e a f f i d a v i t . ' '
              Alden's r e l i a n c e i s misplaced.
              The t i t l e a l l e g e d l y purchased from t h e C u r t i s h e i r s was
t r a n s f e r r e d on A p r i l 24, 1973, approximately two weeks a f t e r t h i s
a c t i o n was f i l e d .    T h i s Court i n Brown v , Cartwright, 163 Mont.
139, 515 P.2d 684, 30 St.Rep.                    966, 976, h e l d :
              "*   **      t h e f i l i n g of a q u i e t t i t l e a c t i o n
              f r e e z e s t h e r e s p e c t i v e r i g h t s of t h e p a r t i e s
              a t t h e time of commencement of t h e a c t i o n .
              J;   *   JC.~'

Thus Alden's p o s i t i o n could n o t b e improved by e v e n t s o c c u r r i n g
a f t e r t h e a c t i o n was f i l e d .
              The " i n t e r l o c u t o r y decree" t o which he r e f e r s i s a d e f a u l t
judgment e n t e r e d a g a i n s t t h o s e named defendants who f a i l e d t o
answer t h e complaint o r t o appear i n t h i s a c t i o n .                     W f i n d no
                                                                                     e
a u t h o r i t y , and Alden c i t e s none, which h o l d s t h a t t i t l e o r c o l o r
of t i t l e a r i s e s from a d e f a u l t judgment a g a i n s t a l l persons o t h e r
than t h e h o l d e r of a t a x deed t o t h e p r o p e r t y i n q u e s t i o n .
              F i n a l l y , Alden h a s n o t a p p l i e d f o r n o r r e c e i v e d a t a x
deed i n accordance w i t h t h e requirements of s e c t i o n 84-4151, R.C.M.
1947.      Thus t h e only i n t e r e s t i n t h e p r o p e r t y which Alden             may
c l a i m i s t h a t which i s c o n f e r r e d by t h e assignments of t a x s a l e
certificates.
              The mere assignment of t a x s a l e c e r t i f i c a t e s c o n f e r s no
t i t l e o r c o l o r of t i t l e .    Diamond Inv. Co. v. Geagan, 154 Mont.
122, 460 P.2d 760; Magelssen v. Atwell, 152 Mont. 409, 451 P.2d 103.
The absence of any t i t l e i n t h e p l a i n t i f f i s f a t a l t o h i s c h a l l e n g e
t o t h e v a l i d i t y of a t a x deed.          T h i s Court i n Smith v. Whitney, 105
Mont. 523, 529, 74 P.2d 450, s t a t e d :
              "* * *     no person may q u e s t i o n t h e v a l i d i t y of a
              t a x s a l e o r deed u n l e s s he can f i r s t show t h a t h e ,
              of t h o s e under whom he c l a i m s , had some t i t l e t o
              t h e p r o p e r t y a t t h e time of t h e s a l e . "
The mere possession of an assignment of a t a x s a l e c e r t i f i c a t e i s
i n s u f f i c i e n t t o support a q u i e t t i t l e a c t i o n .       Johnson v. S i l v e r
 BowCounty, 151 Mont, 283, 443 P.2d 6.
             Even i f we were t o f i n d some r i g h t i n Alden t o b r i n g t h i s
c l a i m , we would be compelled t o d e c i d e t h e m e r i t s on t h e s t r e n g t h
of A l d e n ' s t i t l e , n o t on a l l e g e d weaknesses i n t h e ~ o h n s o n s ' .
NcAlpin v, Smith, 123 Mont. 391, 213 P.2d 602; Ross v. F i r s t T r u s t
& Savings Bank, 123 Mont. 81, 208 P.2d 490.                             Alden simply has no
t i t l e t o quiet.
             The p r i n c i p a l c a s e r e l i e d upon by Alden i n h i s a p p e a l i s
S t a t e ex r e l . Burkhartsmeyer Brothers v. I~cCormick, 162 Mont. 234,
510 P.2d 266, which involved a mandamus a c t i o n .                         Our h o l d i n g t h e r e
does n o t c o n s i d e r t h e c o n t r o l l i n g i s s u e h e r e involved.
             Nor w i l l we a g a i n d i s c u s s t h e l e g a l c o n s i d e r a t i o n s s u r -
rounding t h e law of summary judgments under Rule 56, M,R.Civ.P.
Those c o n s i d e r a t i o n s have been s e t o u t i n S t a t e ex r e l . C i t y Motor
Co., I n c . v. D i s t . Court,               Mon t   .           ,   530 P.2d 486, 32 S t .
Rep. 34.
             The judgment of t h e d i s t r i c t c o u r t i s a f f i r m e d .




                                                                Justice


W Concur:
 e




    Justices.




    Hon. E. Gardner Brownlee, D i s t r i c t
    Judge, s i t t i n g f o r Chief J u s t i c e
    James T. Harrison.